DETAILED ACTION
The amendment filed on 3/28/18 has been fully considered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7-10, 12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLoughlin et al (US 6,636,403).
Regarding claim 1, McLoughlin et al teach a process of forming a fuse device or varistor (Fig. 1, 1; Col. 2, lines 34+), comprising: 
forming a first electrode (Fig. 2, Items 5 & 10) on a first side of a fuse component (2 & 11); 
forming a second electrode (3) on a second side of the fuse component; and 
applying a phase change component (12) in thermal contact with the fuse component (2 & 11), 
wherein the fuse component comprises a fuse temperature of thermal safety (Col. 2, lines 2-4), wherein the phase change component exhibits a phase 

    PNG
    media_image1.png
    537
    310
    media_image1.png
    Greyscale

Regarding claim 2, McLoughlin et al teach applying the phase change component (12) on the first electrode (5 & 10). 
Regarding claim 4, McLoughlin et al teach that applying a coating comprises a phase change material (12) on the first electrode (5 & 10).
Regarding claims 5 and 9, McLoughlin et al teach that comprises applying a phase change material (12) on the first electrode (5 & 10); and encapsulating the phase change material with an encapsulant layer (Col. 3, lines 7-8), wherein the encapsulant layer is thermally stable up to a melting temperature, the melting temperature (Col. 3, lines 32-36) being greater than the fuse temperature (11; Col. 2, lines 49-50). 
Regarding claim 7, McLoughlin et al teach that applying the phase change component (12) comprises arranging the phase change component in direct contact with the fuse component (2 & 11). 
Regarding claim 8, McLoughlin et al teach a process of forming a fuse device or varistor (Fig. 1, 1; Col. 2, lines 34+), comprising: 
forming a first electrode (5 & 10) on a first side of a fuse component (2 & 11), wherein the fuse component comprises a fuse temperature of thermal safety (Col. 2, lines 2-4); 
forming a second electrode (3) on a second side of the fuse component (2 & 11); and 
applying a phase change component (See Fig. 2 Above, Portion of 12 Under 10; Col. 2, lines 55-56 & 59-60) between the first electrode and the second electrode, 
wherein the phase change component (12) is in thermal contact with the fuse component (2 & 11), 
wherein the phase change component exhibits a phase change temperature, the phase change temperature marking a phase transition of a phase change material (Around 150 degree C; Col. 2, lines 58-59), and 
wherein the phase change temperature is less than the fuse temperature (Around 165 degree C; Col. 2, lines 2-13 & 48-51). 
Regarding claim 12, McLoughlin et al teach that the phase change component comprises a polymer (12; Col. 2, line 55). 
Regarding claim 14, McLoughlin et al teach that the phase change temperature is less than 150 degree C (Around 150 degree C; Col. 2, lines 58-59). 
Regarding claim 15, McLoughlin et al teach that the phase change component comprises a coating or encapsulant layer (Col. 3, lines 7-8). 
Regarding claim 16, McLoughlin et al teach that the fuse component comprises a metal oxide varistor (2 & 11; Col. 1, lines 30-32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over McLoughlin et al in view of Hartmann et al (US 8,587,945) or vice versa.
Regarding claims 3 and 10, McLoughlin et al teach a process of forming a fuse device including applying the phase change component (12) to a first electrode (5 & 10) and the fuse component (2 & 11), which reads on applicants’ claimed invention; except for having a plurality of microencapsulated particles in a matrix material to form a 
composite material of the phase change component.
Hartmann et al teach a process of applying a temperature management material over heat generating components (Col. 3, lines 26-33) by having a plurality of microencapsulated particles (Fig. 6A, 602) in a matrix material (604) to form a composite material of the phase change component (600) in order to both absorb or store the generated heat and subsequently remove or conduct heat away from the components (Col. 1, lines 42-45).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of McLoughlin et al by applying the process of heat management controlling with microencapsulated particles in a matrix material, as taught by Hartmann et al, in order both absorb or store the generated heat and subsequently remove or conduct the heat away from the components such as the fuse component. 
Regarding claims 6 and 11, McLoughlin et al in view Hartmann et al  teach that the matrix material comprises a polymer (12, Col. 2, line 55; 604, Col. 6, lines 12-49) and the method further comprises cross-linking the polymer (604; Col. 6, lines 49-53) after the applying the composite material, in order to increase its mechanical strength. 

Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over McLoughlin et al in view of Rutter, Jr. et al (US 2017/0004946) or vice versa.
Regarding claim 13, McLoughlin et al teach a process of forming a fuse device, which reads on applicants’ claimed invention; except for having the fuse component comprises a positive temperature coefficient (PTC) material.
Rutter, Jr. et al teach a process of forming a conductive composite and circuit protection device (Fig. 1, 100; Abstract) that comprises a positive temperature coefficient (PTC) material (Fig. 2, 105), wherein the PTC material comprises a trip temperature, the trip temperature separating a low resistance state of the PTC material from a high resistance state of the PTC material(Paragraph 0018), in order to improve electrical performance, decrease polymer degradation, increase trip endurance and increase device lifecycle (Para. 0013).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of McLoughlin et al by applying the process of producing circuit protective device with the fuse component comprising PTC material, as taught by Rutter, Jr. et al, in order to improve electrical performance, decrease polymer degradation, increase trip endurance and increase device lifecycle of the fuse device or varistor. 

Response to Arguments
Applicants’ arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any issues of the reference applied in the prior rejection of record for any teaching or matter specifically 
In summary, applicants are again advised to review MPEP 2111 and In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) in order to recognize the scope of the claims when judged in view of all the prior art being applied in the rejection of the limitations of the claimed invention, which is being viewed in its broadest reasonable interpretation, and not in view of the invention as specified in the disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Applicants’ amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
February 17, 2021